*355Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent.
The majority perceives the observance of the places to which notice of the pending actions must be sent as a condition precedent to creating a substantive right. It did not consider procedural due process requirements to apprise the taxpayer of a pending action, as enforcement of a right already acquired. The issue then becomes one of adequacy of notice required for enforcement proceedings.
In Mullane v. Central Hanover Bank and Trust Co., 339 U.S. 306 (1950), the court recognized that prior to an action which will affect an interest in life, liberty or property protected by the Due Process Clause of the 14th Amendment, a state must provide “notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.” Id. at 314 (emphasis added). The court further indicated that notice by publication, where the names and addresses of interested parties are known, was not reasonably calculated to provide actual notice of the pending actions. Id.
This principle was followed in Mennonite Board of Missions v. Adams, 462 U.S. 791 (1983), where, as to a mortgagee, the court said that constructive notice by publications was insufficient because such notice is not a means “such as one desirous of actually informing the [mortgagee] might reasonably adopt to accomplish if (emphasis added). Id. at 798 (quoting Mullane). The court further stated that what is required to satisfy constitutional procedural due process is notice by mail or other means as reasonably calculated to ensure actual notice. Id.
Recognizing that notice is one element of procedural due process, the court focuses on the “reasonableness” *356of the notice method chosen by the governmental unit. This is determined by considering the totality of the circumstances, and balancing the interests of the taxpayer sought to be protected by the 14th Amendment with that of the governments vital interest in the collection of its tax. There is no hard-and-fast formula. Notice is constitutionally adequate when the practicalities of the case are met. Mennonite.
The majority interprets the Departments regulation as being in the conjunctive, and concludes that since service was only at the taxpayers office in Pennsylvania, tax liability was not validly determined. Thus, it interprets the clause “proper service shall be a prerequisite to the imposition of liability” as creating a substantive right, rather than one of procedural due process dimensions requiring a balancing of the interests of the taxpayer and of the government. A notice by mail to the taxpayers Pennsylvania address would adequately satisfy his protected interest as well as the governments interest in collecting the tax. Mennonite; Mullane.
In fact, that is precisely the interpretation of the Department itself, when in 1985 an amendment published in 15 Pa. B. 3651 was added to the identical notice provision of Regulation 35.1(d)(3), that if the person assessed has no post office address within the Commonwealth (even though it may have one in another state), then notice shall be served in a “manner which is reasonably calculated to give the person actual notice of the assessment.” 61 Pa. Code 35. l(d)(3)(ii). Further, that amendment states that “[t]his section does not diminish or postpone the right of the Commonwealth to secure a claim it may have with respect to property of the person assessed which is located within this Commonwealth.” 61 Pa. Code 35.1(d)(3)(ii). This emphasizes the teachings of Mullane and Mennonite, and the Departments *357own interpretation of its service requirement that no substantive right is created but that service at the taxpayers office in Pennsylvania is sufficient for enforcement purposes, and in the event that he does not have one, then any manner reasonably calculated to give actual notice is sufficient. It preserves the right of the taxpayer and the interest of the government.
To hold that notice must be sent to both places, Pennsylvania and Oregon, would strike an irrational balance between the interests of the taxpayer and the governmental unit. I would permit the government to prevail.